NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-9 and 11-17 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious a gate driver connected to a regulator output terminal of the regulator and configured to connect/disconnect the regulator output voltage to a base terminal of the BJT; wherein the output voltage of the regulator is controlled by an inductor and a capacitor connected at the regulator output terminal as cited with the rest of the claimed limitations.
Claims 2-9 and 11-16 are allowed based on the dependency from claim 1.
Claim 17 is allowed because the prior art of record does not disclose nor render obvious a sensor connected between a collector terminal and an emitter terminal of the SiC BJT and configured to sense and measure a collector-emitter voltage VCE, the sensor having a first resistor and a second resistor connected in series, a high voltage diode with an anode connected between the series connected first and second resistors and the cathode connected to the collector terminal of the SiC BJT and a first capacitor connected parallel to the second resistor as cited with the rest of the claimed limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842